Citation Nr: 0418718	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased initial rating for a left 
shoulder disability.  

2.  Entitlement to service connection for bilateral inguinal 
hernias.  

3.  Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to September 
1986, and had service from June 1988 to November 1992. 

This case comes to the Board of Veterans' Appeals (Board) 
from October 2000 and June 2001 rating decisions of the 
Regional Office (RO).  In pertinent part, the October 2000 
rating decision awarded service connection for a left 
shoulder disability and assigned a 20 percent evaluation.  
The June 2001 rating decision denied service connection for 9 
conditions, including service connection for a right wrist 
disorder and bilateral inguinal hernias.  The veteran filed a 
timely notice of disagreement, with all issues in the June 
2001 rating decision, and with the evaluation assigned to his 
left shoulder and bilateral 5th fingers in the October 2000 
rating decision.  In a February 2003 letter, the veteran 
withdrew the appeals for service connection for peripheral 
nerve damage, bronchitis, sinusitis and sciatica.  

A February 2003 rating decision granted service connection 
for a left knee disorder, lumbosacral strain, bronchitis, 
sinusitis, a left wrist disorder, and granted separate 10 
percent ratings for fractured 5th fingers of both hands.  The 
rating decision advised the veteran that his bilateral finger 
fractures would be continued on appeal as there was no 
statement in the record that the 10 percent ratings would 
satisfy his appeal on these issues.  A Supplemental Statement 
of the Case (SSOC) was issued with respect to the claims for 
the left shoulder condition, both finger conditions, the 
right wrist condition and the bilateral inguinal hernias.  
The veteran submitted a statement in March 2003 stating that 
with respect to the February 2003 rating decision, he only 
disagreed with the issues of the right wrist and bilateral 
hernias, and increased ratings for sinusitis, bronchitis, 
left shoulder condition and low back condition.  A Statement 
of the Case (SOC) was issued in May 2003 pertaining to the 
claims for increased ratings for sinusitis, bronchitis, and 
lumbosacral strain.  No substantive appeal was submitted.  

As the veteran's March 2003 statement included issues already 
on appeal, as opposed to just new issues arising in the 
February 2003 rating decision, the Board accepts the 
veteran's statement as indicating that he is satisfied with 
the increased evaluations assigned to his fractured right and 
left 5th fingers, and is withdrawing his appeal as to those 
two issues.  Furthermore, neither the local representative's 
statement in lieu of VA Form 646 filed in May 2004, nor the 
Appellant's Brief dated in June 2004 mention the bilateral 
finger issues.  

Thus, the only issues over which the Board currently has 
jurisdiction are those listed on the cover page of this 
decision.  

The issues of entitlement to an increased initial rating for 
the left shoulder disability and service connection for 
bilateral inguinal hernias are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  A current right wrist disorder is not shown.  


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, redefined VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. (June 24, 2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this case, the veteran was afforded VCAA notice in April 
2001, prior to the June 2001 rating decision which, pursuant 
to the VCAA, readjudicated his claims previously denied as 
not well grounded.  This letter informed the veteran of VA's 
obligations to notify and assist claimants under the VCAA, 
what the evidence must show to substantiate the claim, what 
records VA would attempt to obtain on his behalf, what 
records he was expected to provide in support of his claims, 
and of the need to advise VA of or submit any additional 
information or evidence that he wanted considered.  The 
veteran was also provided with a copy of the June 2001 rating 
decision, the November 2001 SOC, and the February 2003 SSOC.  
These documents provided notice of the law and governing 
regulations, and specifically informed the veteran of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The veteran has been provided with every opportunity to 
submit evidence and argument, and to respond to VA notices.  
He was provided notice of the law and governing regulations, 
as well as the reasons for the determinations made regarding 
the veteran's claims.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial error to the claimant.  No useful purpose 
would be served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, all averred existing 
service medical records, VA outpatient treatment reports, VA 
examination reports, and all indicated private medical 
evidence has been associated with the claims folder.  

He was also afforded the opportunity for both a local 
hearing, and a hearing before a Veteran's Law Judge at the 
RO.  He elected an informal conference and the Decision 
Review Officer (DRO) process.  The veteran has not identified 
any other pertinent evidence not already of record.  As there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


II.  Right Wrist

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection for a right 
wrist disability is warranted.  Specifically, in his March 
2000 claim, he averred that he had loss of range of motion of 
his right wrist, and that he was treated on multiple 
occasions in-service in 1985.  

Review of the veteran's service medical records (SMRs) does 
show that he was treated for right wrist complaints in 1985.  
On September 30, the veteran presented with pain, noted that 
he had been doing a lot of lifting recently, and that he 
originally injured his wrist approximately 3 weeks prior 
while weight lifting.  Objectively, there was slight edema, 
and mild tenderness over the distal ulnar head and area.  
Full painful range of motion was noted.  The neurovascular 
examination was within normal limits.  The assessment was re-
aggravation of tendon ligament strain, the veteran was 
prescribed heat, medication, and rest.  He returned on 
October 23, with pain and limitation of motion.  His wrist 
was x-rayed, but an October 24 notation shows that there was 
no fracture.  On November 6, the veteran was seen again.  
There was no edema, although the distal ulnar head was tender 
to palpation.  The assessment was a resolving sprained wrist.  
The veteran was provided a sprint, and x-rays were to be 
repeated in one week.  On November 14, an x-ray report shows 
that the films of the veteran's right wrist were normal.  On 
examination, there was no edema, and full, nonpainful range 
of motion.  The assessment was resolving strain.  On December 
2, the veteran was seen again for continued tenderness in the 
right distal styloid/pisiform area.  The examiner noted a 
questionable possible stress fracture on x-ray, "read as 
within normal limits," and that the veteran was noncompliant 
with the earlier prescribed meditation and heat.  
Objectively, there was full range of motion.  The veteran 
symptoms increased with pressure to the area, and there was 
an inhibition of inversion on flexion.  The assessment was 
tendonitis/bursitis, status post injury, [questionable] 
stress fracture.  The veteran was prescribed aspirin, moist 
heat, and inactivity.  He was to return to the clinic as 
needed.  

An undated clinical record shows that the veteran was seen in 
the hand surgery service for evaluation.  It was noted that 
he had a history of wrist injury due to lifting, and that he 
had persistent pain over the left wrist.  There was full 
active range of motion, bilaterally.  The examiner's review 
of plain films and MRI studies were within normal limits.  A 
bone scan was recommended.  

A February 1989 Bone Scan report shows that abnormal activity 
was seen in the left hand, but that the right hand was 
normal.  

VA outpatient treatment records include a May 2002 x-ray 
report of the hands, showing that there was degenerative 
change in the right fifth distal interphalangeal joint.  
However, no other bony findings were noted, and the remaining 
joint spaces were well preserved.  Also in May 2002 is an 
orthopedic note showing that the veteran reported to the 
orthopedic clinic for evaluation of his disabilities.  He 
complained of pain in both wrists.  The examiner noted that 
he was "very vague about the mechanism of the injury but 
indicates that he has pain in the left wrist with heavy 
lifting or pushing, also with repetitious pronation and 
supination of the forearm."  Objectively, there was full 
range of motion of both wrists.  There was pain, and reduced 
grip on the left, compared with the right.  The examiner 
concluded, after review of the x-ray examination, that the 
right wrist appeared essentially normal for this age group.  

Thus, although the veteran was treated for a right wrist 
condition in service in 1985, there is no current evidence of 
a right wrist disability.  Although the veteran has reported 
his complaints of pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

After a review of the record in its entirety, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right wrist disability, the 
benefit of the doubt rule is not for application, and the 
claim is denied.  


ORDER

Entitlement to service connection for a right wrist 
disability is denied.  


REMAND

With respect to the veteran's claim for an increased initial 
rating for his left shoulder disability, the Board notes that 
the veteran has not been provided VCAA notice with respect to 
this claim.  Although there are several VCAA notice letters 
in the file, these letters all address claims for service 
connection, not for an increased rating.  

The Board recognizes that the issue of the evaluation 
assigned to the veteran's left shoulder disability arose in 
the October 2001 notice of disagreement.  In December 2003 
VA's General Counsel issued an opinion regarding the 
applicability of the VCAA to an issue initiated in a notice 
of disagreement.  See VAOPGCPREC 8-03.  In that opinion the 
General Counsel held that, although VA must notify a claimant 
of the evidence needed to substantiate a claim on receipt of 
a complete or substantially complete application, VA is not 
obligated to inform the claimant of the evidence needed to 
support an issue that is initially raised in a notice of 
disagreement if VA has already given the section 5103(a) 
notice regarding the original claim.  In the instant appeal 
VCAA notice was not, and could not have been, provided with 
regard to his original claim for service connection for a 
left shoulder disability, as that claim was granted prior to 
enactment of the VCAA.  Thus, the Board cannot conclude that 
VCAA notice was not required with respect to the appeal of 
the evaluation of his left shoulder disability.  

Additionally, the medical evidence pertaining to the left 
shoulder noted operative findings of a large chondral defect 
of the glenohumeral articulation.  (March 1999 Operative 
Report).  However, the October 2000 rating decision, the 
November 2001 SOC, and the February 2003 do not include 
consideration of a higher rating for his left shoulder 
disability under 38 C.F.R. §  4.71a, Diagnostic Code 5202.  
On remand, the RO should consider whether this diagnostic 
code is potentially applicable to the veteran's service 
connected disability, and if so, whether entitlement to a 
higher rating under this Diagnostic Code is warranted.  

As remand is otherwise required, the Board notes that the 
last VA examination for the veteran's left shoulder occurred 
in July 2000, almost 4 years ago.  Thus, on remand an updated 
VA examination should be obtained.

With respect to the veteran's claim for service connection 
for bilateral hernias, review of the record shows that the 
veteran was assessed with a hernia in September 1990, and 
that he had surgical procedures for hernia repair shortly 
after service.  He claims current hernia disability.  It is 
also contended that he had continuous symptoms of bilateral 
inguinal hernias since service.  (June 2004 Written Brief 
Presentation).  See 38 C.F.R. § 3.303(b).  However, further 
medical information is warranted prior to appellate 
disposition of this case.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disorder since May 2002 (the 
most recent evidence pertaining to his 
left shoulder), and for inguinal hernias 
subsequent to 1996.  After securing the 
necessary release, the RO should obtain 
any records identified which are not 
already located in the claims file.

3.  The veteran should be scheduled for a 
VA examination to determine whether any 
extant inguinal hernia residuals were 
incurred in, or aggravated during the 
veteran's active service.  The claims 
folder should be made available to the 
examiner.  

Specifically, the examiner should opine 
as to whether there are any current 
hernias, scars, or other residuals from 
hernia procedures that are related to any 
in-service complaints of groin pain or 
other in service complaints.  

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity of his left shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note such in the 
report accordingly.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  With respect to the left 
shoulder disability, readjudication 
should include the applicability of 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



